EDWARD SWANKO, Judge.
Order adopting mandate. and taxing costs: This cause came before me upon defendant’s motions to adopt mandate and to tax costs.
Prior to the trial of this cause the defendant through counsel filed a demand for discovery pursuant to the rules made and provided therefor. At the trial defense counsel objected to the testimony of *201the state’s witnesses, moved to preclude them from testifying because their names had not been provided as required by the rules.
The court overruled the objections, denied the defendant’s motions, and found the defendant guilty of the offense of careless driving.
The defendant appealed, obtained a final order of reversal from the circuit court for Dade County in Criminal Appeal No. 74-10242.
The mandate having been issued on October 16, 1974 by the clerk of the circuit court, it is ordered that the said mandate is adopted as the order of this court.
The defendant’s costs are taxed in the amount of $101.15, and it is ordered that the clerk of this court pay that amount to Leonard H. Rubin, attorney for the defendant.